                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

BRENDA MARCELL OWEN ,

       Plaintiff,                                                      ORDER
v.
                                                             Case No. 18-cv-997-wmc
UNKNOWN,

       Defendants.


       Plaintiff Brenda Marcell Owen has filed a proposed civil complaint.          Plaintiff seeks to

commence this lawsuit without prepayment of the filing fee pursuant to 28 U.S.C. § 1915.

       From the affidavit of indigency plaintiff has submitted, I find that plaintiff is unable to

prepay the fees and costs of commencing this action or to give security therefor.




                                               ORDER

       IT IS ORDERED that:

       1.      Plaintiff Brenda Marcell Owen’s petition for leave to proceed without prepayment of

fees is GRANTED.

       2.      No further action will be taken in this case until the court has screened the complaint

pursuant to 28 U.S.C. § 1915 to determine whether the case must be dismissed because the

complaint is frivolous or malicious, fails to state a claim on which relief may be granted or seeks

monetary relief against a defendant who is immune from such relief. Once the screening process is

complete, a separate order will issue.

                      Entered this 4th day of December, 2018.

                                     BY THE COURT:

                                           /s/
                                     PETER OPPENEER
                                     Magistrate Judge
